                                                                                                                                          ....;....-.


)   AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                                   FILED                            <
                                                                                                                                                    <




                                                                             OCT 0 5 2018 ·
                                          UNITED STATES DISTRICT Cou '"T CLERK. li.S DISTRiCT COU,=l.i
                                                                                                         SOUTHE    DISTRICT OF C:..L:FQR•, .
                                             SOUTHERN DISTRICT OF CALIFORNIA                             BY        • , )            OEPL" ......

                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMIN1 ~CASE
                                     v.                                 (For Offenses Conunitted On or After November l, 1987)
                 GUADALUPE LOPEZ-FLOR (I)
                                                                           Case Number:          l 8CR2752-JLS

                                                                        Emerson Wheat
                                                                        Defendant's Attorney
    REGISTRATION NO.                 69653298
    D -
    !ZI pleaded guilty to count(s)         1 of the Information
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




    D   was found guilty on count(s)
        after a plea of not guiltv.
    Accordingly, the defendant is a<\judged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
    Title & Section                   Nature of Offense                                                                    Number(s)
    8USC 1326                         Removed alien found in the United States                                                 I




         The defendant is sentenced as provided in pages 2 through                4            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)                                                    is          dismissed on the motion of the United States.

    lZI   Assessment : $100 imposed



    lZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        October 5. 2018
                                                                        Date oflmposition of Sentence



                                                                          ON. JANIS L. SAMMARTINO
                                                                           ITED STATES DISTRICT JUDGE




                                                                                                                           18CR2752-JLS
,.'
.
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                 GUADALUPE LOPEZ-FLOR (1)                                                Judgment - Page 2 of 4
      CASE NUMBER:               I 8CR2 752-JLS

                                                         IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
       Fifteen (15) Months




       D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       oo    The court makes the following recommendations to the Bureau of Prisons:
                1. Provide alcohol treatment and counseling in the Western Region of the United States




       D     The defendant is remanded to the custody of the United States Marshal.

       D     The defendant shall surrender to the United States Marshal for this district:
             D     at                             A.M.              on
             D     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       D
             Prisons:
             D     on or before
             D     as notified by the United States Marshal.
             D     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

             Defendant delivered on

      at    ~~~~~~~~~~~~
                                                , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL

                                           By                    DEPUTY UNITED STATES MARSHAL




                                                                                                              18CR2752-JLS
         AO 2458 (CASO Rev. 08/13) Judgment in a Criminal Case
i'


         DEFENDANT:                      GUADALUPE LOPEZ-FLOR (1)                                                                      Judgment - Page 3 of 4
         CASE NUMBER:                    18CR2752-JLS

                                                                 SUPERVISED RELEASE
     Upon release from imprisonment, the defendant shall be on supervised release for a term of:
     Three (3) Years



          The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
     custody of the Bureau of Prisons unless removed from the United States.
     The defendant shall not commit another federal, state or local crime.
     For offenses committed on or after September 13, 1994:
     The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
     substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
     thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
     term of supervision, unless otherwise ordered by court.
               The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
               substance abuse. (Check, if applicable.)
               The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon.
               The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
               Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
               The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
     D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
               resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
     D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

               If this judgment imposes a fme or a restitotion obligation, it shall be a condition of supervised release that the defendant pay any
          such fme or restitotion that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
          Payments set forth in this judgment.
              The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
          with any special conditions imposed.
                                                STANDARD CONDITIONS OF SUPERVISION
          1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
          2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
          3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
          4)     the defendant shall support his or her dependents and meet other family responsibilities;
          5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                 reasons;
          6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
          7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                 any paraphernalia related to any controlled substances, except as prescribed by a physician;
          8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
          9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                 unless granted permission to do so by the probation officer;
          1O)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
                 observed in plain view of the probation officer;
          11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
          12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the permission of
                 the court; and
          13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                 personal history or characteristics and shall pennit the probation officer to make such notifications and to continn the defendant's compliance
                 with such notification requirement.


                                                                                                                                              18CR2752-JLS
AO 245B (CASD Rev. 08/13) Judgmeut iu a Criminal Case

DEFENDANT:            GUADALUPE LOPEZ-FLOR(!)                                             Judgment - Page 4 of 4
CASE NUMBER:          18CR2752-JLS


                              SPECIAL CONDITIONS OF SUPERVISION


   I. If deported, excluded or allowed to voluntary return to country of origin, not reenter the United States
      illegally and report to the probation officer within 24 hours of any reentry into the United States;
      supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                               18CR2752-JLS
